Citation Nr: 1039559	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for left eye smoke damage.

4.  Entitlement to service connection for scratchy voice, also 
claimed as sore throat, due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran had active military service from August 1951 to 
August 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

An April 2009 statement of the case (SOC) indicated that an 
electronic review of the Veteran's Virtual VA records did not 
indicate any evidence pertinent to the issues on appeal.  The 
Board has reviewed the Virtual VA records and found that the 
evidence contained therein is duplicative of the evidence already 
contained in the case file.  A letter from VA to the Veteran 
dated in December 2009, not already contained in the claims file, 
has been copied and added to the claims file.

The issues of entitlement to service connection for a low back 
condition, left eye smoke damage, and scratchy voice are 
addressed in the REMAND portion of the decision below.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has tinnitus and credibly reports that the ringing in 
his ears began in service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral tinnitus, 
which he attributes to exposure to the sound and concussion of 
big guns firing.  His DD 214 and service personnel records (SPRs) 
confirm combat service in Korea aboard the USS Manchester. 

In the case of a combat veteran, if an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010). "Satisfactory evidence" is credible evidence. Collette 
v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted 
only by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease or 
injury in service.  "However, the provisions of section 1154(b) 
do not provide a substitute for medical-nexus evidence. . . ."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.  The Veteran 
asserts that tinnitus began in service and  that he continues to 
experience problems with tinnitus.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dating from August 1951 to 
August 1954 include an August 1951 enlistment examination and an 
August 1954 discharge physical which reveal no evidence of 
tinnitus.

The Veteran reports when 5" guns were fired inside the turret, 
it creased a concussion and caused a ringing in his ears that 
started on his first mission.  

In March 2009 the Veteran was accorded a compensation and pension 
(C&P) audio examination.  During the examination the Veteran 
reported that he was exposed to five to six inch cannon fire as a 
black powder loader in service.  He also reported that his 
tinnitus started in service after four hours of firing shells 
aboard the USS Manchester.  He described the sound was like a low 
frequency doorbell with low volume.  He stated that it was not 
constant but it was recurrent, occurring every three to four 
months and was continuous for less than one week.  The Veteran 
was diagnosed with tinnitus.  In an addendum dated in April 2009 
the examiner opined that the Veteran's tinnitus was not caused by 
or a result of unprotected military noise exposure.  He stated 
that there were no evidence in STRs of tinnitus and further found 
that aging could not be ruled out as a contributing factor.  He 
also found that the Veteran's description of tinnitus was 
periodic and not typical of noise induced hearing loss or 
pathologic tinnitus.  He stated that the Veteran's tinnitus was 
likely allergy-related tinnitus.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for disability.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his tinnitus is related to service.  
The Board also believes that the Veteran is sincere in expressing 
his opinion with respect to the etiology of the condition.  

The VA examination confirms that the Veteran has a current 
tinnitus disorder and the record contains competent and probative 
evidence that his tinnitus began in service.  In that regard, the 
Veteran credibly stated that his tinnitus began in service and 
described the sound was like a low frequency doorbell with low 
volume.  Although the medical opinion was against the Veteran's 
claim, his credible report of ringing in his ears that began in 
service was not considered by the examiner.  Upon considering the 
medical evidence and the Veteran's statements, the Board finds 
that both are entitled to equal weight and therefore the evidence 
is in equipoise.  Accordingly, in light of the evidence, 
including the Veteran's credible statements regarding excessive 
noise exposure in service and continuity of symptoms since 
discharge, service connection for tinnitus is warranted.  38 
C.F.R. §§ 3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for bilateral tinnitus is granted.  


REMAND

Low back condition

The Veteran seeks service connection for a low back condition, 
which he attributes to loading black powder bags into five-inch 
guns.  He stated that he has symptoms of pain and soreness with 
activity.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  Given the Veteran's statements that he has 
symptoms of a current low back condition that had its onset in 
service, the Veteran should be accorded a VA examination to 
address the etiology of any low back condition present.  38 
C.F.R. § 3.327. 



Left eye smoke damage

The Veteran's seeks service connection for left eye smoke damage, 
which he attributes to damages incurred during a fire in the 
ship's bunking area.  The Veteran avers that his eye became 
infected due to a fire on board the ship and stated that he was 
treated by the ship's doctor.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  McLendon, supra.  The third prong, which requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold.  Id. at 83.  The Veteran has not been 
afforded a VA examination.  The Veteran reports that he has eye 
symptoms and that the onset occurred in 1952, during active duty.  
The Veteran should be accorded a VA examination to address the 
etiology of any left eye disorder.  

To the extent that the Veteran may have current visual 
difficulty, the Board here observes that refractive error of the 
eye is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Scratchy voice - claimed as sore throat

The Veteran seeks service connection for a scratchy voice that 
caused a sore throat.  He attributes his scratchy voice to 
asbestos exposure while aboard his ship.  He stated that his bunk 
was on the fourth deck, directly under several of the steam lines 
feeding the rest of the ship.  He avers that he would shake white 
asbestos particles off his blanket nightly.  

STRs show a diagnosis of pharyngitis in January 1952.  An August 
1954 separation examination marked the Veteran's mouth and throat 
as normal.  

In March 2009 the Veteran was accorded a C&P nose, sinus, larynx, 
and pharynx examination.  During the examination, the Veteran 
reported that he began developing intermittent hoarseness 
approximately seven to eight years ago.  The diagnosis was 
intermittent laryngitis.  The examiner stated that he was unable 
to locate any medical literature linking intermittent pharyngitis 
with asbestos exposure.  It is unclear whether the Veteran has 
laryngitis or pharyngitis and whether either originated with or 
is related to the episode of pharyngitis in service.  

VA caselaw provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In view of the failure 
of the examiner to provide a complete opinion and rationale, the 
Veteran should be accorded a new C&P examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to 
assist includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for a low back 
condition.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe problems 
he has had with his back since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that a current back disorder 
was incurred during active military 
service.  In that regard, the examiner 
should also address whether a current 
back disorder, if any, is at least as 
likely as not related to lifting of 
heavy objects in service.  A complete 
rationale must be set forth in the 
report provided.

2.  Schedule the Veteran for a VA eye 
examination.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe problems 
he has had with his left eye since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that a current left eye 
disorder originated in service, or is 
related to active military service, to 
include reported infection/ smoke damage 
in-service.  A complete rationale must 
be set forth in the report provided.

If the Veteran is found to have 
refractive error of the eye, the 
examiner should also opine as to whether 
it is at least as likely as not (a 
probability of 50 percent or greater) 
that there was a superimposed injury or 
disease in service that resulted in 
additional disability.  

3.  Schedule the Veteran for a VA nose, 
sinus, larynx, and pharynx examination.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner must note in the report 
that the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe any symptoms he 
has had since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that a current 
respiratory disorder originated during 
active military service or is otherwise 
related to service, to include asbestos 
exposure and/or the pharyngitis episode 
in service.  A complete rationale must 
be set forth in the report provided.

4.  After any further development 
deemed necessary, readjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


